Title: To Alexander Hamilton from Edmund Randolph, 12 July 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia, July 12th. 1794.

The Secretary of State presents his Compliments to the Secretary of the Treasury; and informs him, that Mr. J. Q. Adams, the Minister of the United States for the Hague has arrived in this City. The pecuniary part of his mission lying within the Treasury department, it is requested, that the instructions upon this head may be prepared there. Mr. Adams will probably sail from Boston. This circumstance is mentioned, as it may probably be of consequence to the Secretary of the Treasury, whose family is unhappily afflicted with sickness, to have as much time as possible. Mr Adams will leave this place for Boston about the 21st inst.
